435 F.3d 999
CHAMBER OF COMMERCE OF THE UNITED STATES; California Chamber of Commerce; Employers Group; California Healthcare Association; California Manufacturers And Technology Assn.; California Association of Health Facilities; California Association of Home & Services for the Aging; Bettec Corporation; Marksherm Corporation; Zilaco Inc., Zilaco; del Rio Healthcare, Inc.; Beverly Health & Rehabilitation Services, Inc. dba Beverly Manor Costa Mesa; Internext Group, Plaintiffs-Appellees,American Federation of Labor And Congress of Industrial Organizations; California Labor Federation, AFLCIO, Intervenors-Appellants,v.Bill LOCKYER, Attorney General, in his capacity as Attorney General of the State of California; Department Of Health Services; Frank G. Vanacore, as the Chief of the Audit Review and Analysis Section of the California Department of Health Services; Diana M. Bonta, Diana M. Bonta, R.N., Dr., P.h.D, as the Director of the California Department of Health Services, Defendants.Chamber of Commerce of the United States; California Chamber of Commerce; Employers Group; California Healthcare Association; California Manufacturers and Technology Assn.; California Association of Health Facilities; California Association of Home & Services for the Aging; Bettec Corporation; Marksherm Corporation; Zilaco Inc., Zilaco; del Rio Healthcare, Inc.; Beverly Health & Rehabilitation Services, Inc. dba Beverly Manor Costa Mesa; Internext Group, Plaintiffs-Appellees, andAmerican Federation of Labor and Congress of Industrial Organizations; California Labor Federation, AFLCIO, Intervenors,v.Bill Lockyer, Attorney General, in his capacity as Attorney General of the State of California; Department of Health Services; Frank G. Vanacore, as the Chief of the Audit Review and Analysis Section of the California Department of Health Services; Diana M. Bonta, Diana M. Bonta, R.N., Dr., P.h.D, as the Director of the California Department of Health Services, Defendants-Appellants.
No. 03-55166.
No. 03-55169.
United States Court of Appeals, Ninth Circuit.
January 17, 2006.

Stephen A. Bokat, Esq., National Chamber Litigation Center, Bradley W. Kampas, Esq., Washington, DC, Scott W. Oborne, Esq., Jackson Lewis LLP, Mark A. Johnson, Esq., Mark E. Reagan, Esq., Hooper. Lundy & Bookman, Inc., San Francisco, CA, for Plaintiffs-Appellees.
Scott A. Kronland, Esq., Altshuler Berzon Nussbaum Rubin & Demain, San Francisco, CA, for Intervenors.
Suzanne M. Ambrose, DAG, AGCA — Office of the California Attorney General, Department of Justice, Sacramento, CA, Richard T. Waldow, DAG, AGCA — Office of the California Attorney General, Los Angeles, CA, for Defendants-Appellants.
Before: SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Berzon is recused